Citation Nr: 0827711	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for flat feet has been received.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for an eye condition.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May to August 1979, 
December 1981 to December 1984, and October 1985 to February 
1989, with additional service in the Army National Guard of 
Pennsylvania.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO found that 
new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for bilateral flat 
feet, previously rated as a foot condition, and denied 
service connection for diabetes and an eye condition.  In May 
2006, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In his October 2006 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge at the RO.  In a 
November 2006 statement, the veteran indicated that he 
desired a videoconference hearing.  A January 2007 letter 
informed the veteran that a videoconference hearing had been 
scheduled for February 2008, however, the record reflects 
that the veteran failed to report for the hearing.  

Regarding the request to reopen the claim for service 
connection for flat feet, the Board has considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
an August 2003 rating decision found that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection for a foot condition because, 
while a November 2002 VA examination included a diagnosis of 
bilateral pes planus, there was no definitive relationship 
between the current condition and the veteran's active duty.  
As there was a diagnosis of pes planus at the time of the 
previous final decision, the diagnoses of flat feet since 
that denial cannot constitute a different diagnosed disease 
or injury.  

The Board's decision regarding the claims for service 
connection for diabetes mellitus and an eye condition is set 
forth below.  The matter of whether new and material evidence 
to reopen a claim for service connection for flat feet has 
been received is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
October 2002 e-mail, the veteran appears to raise a claim for 
service connection for a kidney disorder.  Review of the 
claims file reflects that a claim for service connection for 
a kidney disorder has not yet been addressed by the RO.  As 
such, this matter is not properly before the Board; hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Diabetes mellitus was not shown in service or for many 
years thereafter, and there is no competent, probative 
evidence or opinion that relates the veteran's diabetes to 
his active military service, or any period of active duty for 
training (ACDUTRA) in the Army National Guard.  

3.  An eye condition other than defective visual acuity was 
not shown in service or for many years thereafter, and there 
is no competent, probative evidence or opinion that relates 
the veteran's current eye condition to his active military 
service, or any period of ACDUTRA in the Army National Guard.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for an eye condition 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for diabetes and an eye condition, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The January 2006 letter specifically 
informed the appellant to submit any evidence in his 
possession pertinent to the claims on appeal, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The March 2006 RO rating decision reflects the 
initial adjudication of the claims for service connection for 
diabetes and an eye condition after issuance of the January 
2006 letter.  A March 2006 letter giving notice of the rating 
decision also provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
veteran to respond, the October 2006 SOC and February 2007 
supplemental SOC (SSOC) reflect readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, and VA and private treatment records.  
Also of record and considered in connection with the appeal 
are various statements submitted by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board observes that, with respect to the veteran's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6.

Considering the record in light of the above, the Board finds 
that service connection for diabetes mellitus or for an eye 
condition is not warranted.  

A.  Diabetes Mellitus

The service treatment records reflect no complaints, 
findings, or diagnoses of diabetes mellitus.  

Records of private treatment from August 2002 include a lab 
finding of elevated glucose, specifically, 156 mg/dl.  
Records of VA treatment from November 2002 to January 2007 
reflect that the veteran was seen in October 2003 to discuss 
his abnormal lab reports, including elevated glucose.  The 
physician noted that the veteran's blood glucose was high for 
the first time, at 156, consistent with type 2 diabetes 
mellitus.  The assessment included type 2 diabetes mellitus, 
newly diagnosed.  The records of VA treatment reflect that 
the veteran continued to receive treatment for diabetes 
mellitus, however, none of these records include any comment 
or opinion regarding the etiology of diabetes mellitus.  

While the veteran asserts that his current diabetes mellitus 
is related to service, the Board finds that the medical 
evidence simply does not support this assertion.  

As indicated above, there is simply no diagnosis of diabetes 
mellitus during the veteran's active duty or National Guard 
service.  Rather, the first diagnosis of diabetes mellitus 
was during VA treatment in October 2003.  The Board notes 
that the blood glucose level of 156 during VA treatment in 
October 2003 is the same as that revealed during private 
treatment in August 2002.  Even assuming, arguendo, that the 
August 2002 laboratory finding indicates diabetes mellitus, 
this laboratory report was more than one year after service 
discharge, and, hence, outside of the period for presumptive 
service connection for diabetes mellitus.  See 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board also points out that the passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, while the medical evidence establishes that the 
veteran does have current diabetes mellitus, there is simply 
no medical evidence or opinion even suggesting a relationship 
between diabetes mellitus and service, to include any period 
of ACDUTRA, and the veteran has not identified, presented, or 
alluded to the existence of any such medical evidence or 
opinion.  In short, there is no competent medical evidence to 
support the claim for service connection for diabetes 
mellitus.  

B.  Eye Condition

The service treatment records reflect that, in an August 1979 
report of medical history, the veteran reported eye trouble.  
On examination, distant vision was 20/20 bilaterally.  On 
separation examination in December 1984, distant vision was 
20/200 bilaterally, corrected to 20/20 bilaterally, and the 
summary of defects and diagnoses included defective visual 
acuity, nondisabling.  Separation examination in January 1989 
revealed distant vision 20/100 in the right eye and 20/70 in 
the left eye.  Examination for Army National Guard enlistment 
in March 1989 revealed distant vision 20/50 bilaterally, 
corrected to 20/20 bilaterally.  Finally, a record of 
treatment from April 1993 reflected distant vision 20/80 
bilaterally, corrected to 20/25 in the right eye and 20/20 in 
the left eye.  

Records of private treatment from January 1991 to August 2002 
are negative for complaints regarding or treatment for the 
eyes.  

Records of VA treatment from November 2002 to January 2007 
reflect that the veteran presented in December 2002 with 
complaints of blurry vision at distance that had been going 
on for about a year.  He reported that his last eye 
examination was in 1994.  The diagnoses were ocular 
hypertension, each eye, macular scattered soft drusen, left 
eye more than right eye, refractive error with presbyopia, 
each eye, myopic/presbyope, and hard drusen, left eye more 
than right eye.  In March 2004, the veteran presented for 
reevaluation.  Following examination, the impression was 
possible ocular hypertension with normal intraocular 
pressure, age-related macular degeneration, stable, left eye 
greater than right, and refractive error.  The veteran was 
seen for recheck of intraocular pressure and gonioscopy in 
December 2004.  Following examination, the impression was 
ocular hypertension with intraocular pressure stable and 
cataracts not visually significant.  The veteran was next 
seen for treatment for an eye condition in August 2006, at 
which time the assessment was ocular hypertension vs. 
glaucoma suspect, drusen, each eye, and refractive error with 
presbyopia.  

While the veteran asserts that his current eye condition is 
related to service, the Board finds that the medical evidence 
simply does not support this assertion.  

The medical evidence establishes that the veteran does have 
current eye conditions, specifically, ocular hypertension, 
macular drusen, macular degeneration, refractive error with 
presbyopia, myopia, cataracts, and glaucoma suspect.  

In regard to the current diagnoses of refractive error and 
myopic/presbyopia, under 38 C.F.R. §§ 3.303(c) and 4.9, 
congenital or developmental abnormalities, including 
refractive error of the eye (myopia and presbyopia) are not 
considered "diseases or injuries" within the meaning of 
applicable legislation governing the awards of compensation 
benefits, and, hence, do not constitute a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)) there is no evidence 
whatsoever that such is the case here.  

Regarding the other current diagnoses pertinent to the 
veteran's eyes, the Board notes that there is simply no 
medical evidence or opinion even suggesting a relationship 
between any of these diagnoses and service, to include any 
period of ACDUTRA, and the veteran has not identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  Rather, in the case of macular 
degeneration, the VA physician described this condition as 
age-related during treatment in March 2004.  In short, there 
is no competent medical evidence to support the claim for 
service connection for an eye condition.    

C.  Both Claims

In adjudicating these claims, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  As indicated above, the claims 
turn on the medical matter of etiology, or medical 
relationship, between current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson, without 
the appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for diabetes mellitus and an eye 
condition must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for an eye condition is denied.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on that claim.  

Additional RO action is needed to comply with the 
notification requirements of the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to a request 
to reopen a previously denied claim, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board further notes that proper notice under Kent 
describes "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  See Kent, 20 Vet. App. at 10.  

In this case, the Board notes that the January 2006 VCAA 
letter informed the veteran that he had been previously 
denied service connection for a foot condition in a December 
1996 rating decision, that the previous denial was final and 
that, in order to reopen his claim, he would have to submit 
new and material evidence.  The letter included the 
definition of new and material evidence, and also informed 
the veteran of the information and evidence necessary to 
establish the underlying claim for service connection.  

Despite the foregoing, the Board notes that the last previous 
final denial for service connection for a foot condition was 
an August 2003 rating decision.  Although the veteran 
indicated in a March 2004 statement that he would file an 
appeal letter shortly, he did not file an NOD with the August 
2003 rating decision, rather, he filed his current claim to 
reopen the claim for service connection for flat feet in 
December 2005.  Therefore, the RO provided incorrect notice 
to the veteran of the date of the previous final denial of 
the claim for service connection.  

Moreover, the RO's January 2006 letter informed the veteran 
that his claim had been previously denied because there was 
no evidence of a chronic disability in service and that, 
therefore, the evidence he submitted needed to relate to this 
fact.  However, the Board notes that, at the time of the 
August 2003 rating decision, the veteran's service treatment 
records had been associated with the claims file, and these 
records do reflect complaints regarding the feet and an 
observation of pes planus.  The August 2003 rating decision 
found that new and material evidence had not been submitted 
because, while a November 2002 VA examination diagnosed 
bilateral pes planus, the examiner noted that he did not 
believe that this condition was caused by service, rather, it 
was congenital in nature.  The rating decision went on to 
note that, while the examiner noted that the veteran's 
military service may have aggravated his foot pain, there was 
no definitive relationship between the veteran's current 
condition and active duty.  Therefore, the RO also provided 
incorrect notice to the veteran regarding the reason for the 
previous final denial.  

The RO sent the veteran another notice letter in June 2007, 
however, this letter also incorrectly informed the veteran 
that his claim for service connection for flat feet was 
previously denied in the December 1996 rating decision 
because there was no evidence showing a chronic foot 
condition which existed in service and, therefore, the 
evidence he submitted needed to relate to this fact.  

As there is no indication that the RO considered the bases 
for the denial in the last final prior denial, the August 
2003 rating decision, and then provided the veteran with 
specifically tailored notice explaining what was needed to 
reopen the claim for service connection for flat feet in 
light of the prior deficiency(ies) in the claim, the Board 
finds that a remand of the claim is necessary for full 
compliance with the VCAA's notice requirements.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In addition to providing notice of the basis(es) for the 
prior denial of the claim in the August 2003 rating decision, 
the RO should provide information as to what evidence is 
needed to establish the claim, on the merits.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of VA treatment from the 
Lebanon VA Medical Center (VAMC) dated from November 2002 to 
November 2006, and the Camp Hill Outpatient Clinic dated from 
February 2003 to January 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
must obtain all records of pertinent treatment from the 
Lebanon VAMC, since November 2006, and the Camp Hill 
Outpatient Clinic, since January 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the request to reopen the 
claim for service connection for flat feet.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's flat feet from the Lebanon VAMC 
(since November 2006), and the Camp Hill 
Outpatient Clinic, since January 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the request to reopen the claim for 
service connection flat feet.  

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim in the August 2003 
rating decision) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence," 
the RO must use the version of 38 C.F.R. 
§ 3.156 applicable to claims filed on and 
after August 29, 2001.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request to reopen the claim for service 
connection for flat feet.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen a claim for service connection for 
flat feet, in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


